DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ugur et al. (US 8,576,097, referred to herein as “Ugur”) in view of Jang et al. (US 2011/0064140, referred to herein as “Jang”).

Regarding claim 1, Ugur discloses: An apparatus for encoding a signal into a bitstream (Ugur: Fig.1, disclosing a device with an encoder), the bitstream comprising a first signal sample and control information relating to encoding of a second signal sample (Ugur: column 4, lines 63-67, disclosing use of syntax elements and adaptive sorting tables), the apparatus comprising a processing circuitry (Ugur: column 6, lines 42-45) configured to: 
compress the first signal sample and reconstruct the compressed first signal sample (Ugur: Fig. 11, column 8, lines 57-65 and column 9, lines 4-10, disclosing a prediction error encoder and a prediction error decoder); 
select a semantic rule for assignment between control information contents and respective values of a syntax element… (Ugur: column 9, lines 55-66, disclosing that the value of a syntax element may be coded by selecting one table among a set of default tables); 
determine a value of the syntax element based on the semantic rule and a control information content (Ugur, column 9, lines 55-66, disclosing determining the value of the syntax element based on the selected table); and 
generate the bitstream by including into the bitstream the compressed first signal sample and the determined value of the syntax element (Ugur: Fig. 11, column 9, lines 37-67 and column 10, lines 1-58, disclosing generating a compressed bitsteam including the signal and syntax element value).
Ugur does not explicitly disclose selection of a rule according to the reconstructed first signal sample.
However, Jang discloses selection of a rule according to the reconstructed first signal sample (Jang: paragraphs [0017], [0018], [0023] and paragraph [0070], disclosing use of syntax and rule information for video coding; paragraphs [0085] and [0086], disclosing application of rule information from previously stored information—e.g., a reconstructed signal).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the rule selection of Jang in the encoding apparatus of Ugur.
One would have been motivated to modify Ugur in this manner in order to better decode information from various coding standards (Jang: paragraphs [0161] through [0163])

Regarding claim 2, Ugur and Jang disclose: The apparatus according to claim 1, wherein the processing circuitry generates the bitstream by binarizing the compressed first signal sample or the determined value of the syntax element (Ugur: column 10, lines 62-66, disclosing binarizing of signal sample).

	Regarding claim 3, Ugur and Jang disclose: The apparatus according to claim 2, wherein the processing circuitry is further configured to: generate the control information content (Ugur: column 4, lines 63-67, disclosing use of syntax elements and adaptive sorting tables); compress the second signal sample according to the generated control information content (Ugur: Fig. 2, disclosing an encoder for compressing the signal ; and binarize the compressed second signal sample and include the binarized second compressed signal sample into the bitstream (Ugur: column 10, lines 62-66, disclosing binarizing of signal sample).

	Regarding claim 4, Ugur and Jang disclose: The apparatus according to claim 2, wherein the processing circuitry is configured to perform the binarization of the syntax element value by applying a context-adaptive binary arithmetic coding (Ugur: column 5, lines 11-14, disclosing use of context adaptive binary arithmetic coding).

Regarding claim 5, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same basis.

	Regarding claim 6, Ugur and Jang disclose: The apparatus according to claim 5, wherein the processing circuitry is further configured to: parse from the bitstream a compressed second signal sample, of the signal samples (Jang: paragraph [0060], disclosing parsing of the bitstream); and decompress the compressed second signal sample according to the determined control information content (Jang: Fig. 1, paragraphs [0059] through [0064], disclosing decompression of bitstream according to control information).
	The motivation for combining Ugur and Jang has been discussed in connection with claim 1, above.

	Regarding claim 7, Ugur and Jang disclose: The apparatus according to claim 5, wherein the processing circuitry is configured to perform the parsing of the syntax element value by applying a context-adaptive binary arithmetic decoding (Ugur: column 5, lines 11-14, disclosing use of context adaptive binary arithmetic coding; Jang: paragraph [0060], disclosing parsing of the bitstream).


	Regarding claim 8, Ugur and Jang disclose: The apparatus according to claim 1, wherein the semantic rule is selected as an index identifying one of a plurality of predefined tables associating the control information contents and the respective values of the syntax element, the index being determined as a function of the reconstructed first signal sample (Ugur: column 9, lines 47-49, disclosing use of predefined VLC tables associated with syntax elements; column 13, lines 24-29, disclosing use of an index; Jang: paragraphs [0085] and [0086], disclosing application of rule information from previously stored information—e.g., a reconstructed signal).
The motivation for combining Ugur and Jang has been discussed in connection with claim 1, above.

Regarding claim 16, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 17, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

	Regarding claim 18, Ugur and Jang disclose: A non-transitory computer-readable medium storing instructions which when executed on a processor perform the method according to claim 17 (Ugur: column 22, lines 31-43 and claim 36, disclosing implementation via a processor and software stored on a physical medium).

Allowable Subject Matter
Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, Ugur—either alone or in combination with other prior art of record—does not teach, suggest, or fairly disclose where the first table associates the first value of the syntax element with a first control information content and a second value with a second control information content; and the second table associates the first value of the syntax element with the second control information content and the second value with the first control information content.
Regarding claim 10-15, the claims recite allowable subject based on their dependence from claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009.  The examiner can normally be reached on M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484